Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 09, 2020

The Court of Appeals hereby passes the following order:

A20D0408. BOBBY H. SMITH v. TERESA L. ODUM.

      Long County Probate Judge Bobby H. Smith seeks to appeal the trial court’s
order affirming the Long County Board of Elections’ ruling that Teresa L. Odum
meets the residency requirements to qualify as a candidate for the office of Probate
Judge of Long County. The Supreme Court of Georgia has exclusive appellate
jurisdiction over “[a]ll cases of election contest.” Cook v. Bd. of Registrars, 291 Ga.
67, 68 (2) (a) (1) (727 SE2d 478) (2012) (quoting Ga. Const. of 1983 Art. VI, Sec. VI,
Para. II (2)). Because the underlying subject matter of this action is an “election
contest,” it appears that jurisdiction over this application may lie in the Supreme
Court.1 See Cook, 291 Ga. at 71 (2) (a) (3) (“pre-election challenges to the
qualifications of a candidate who has filed to run in a pending election for a county
or municipal office . . . . qualify as ‘cases of election contest’ within [the Supreme
Court’s] jurisdiction”). As the Supreme Court has the ultimate responsibility for
determining appellate jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, Inc.,




      1
       Under the Appellate Jurisdiction Reform Act of 2016, the Court of Appeals
has appellate jurisdiction over cases involving the denial of a nomination petition in
which the notice of appeal or application to appeal is filed on or after January 1, 2017.
See Ga. L. 2016, pp. 883, 887, §§ 3-6, 6-1 (c) (codified at OCGA § 21-2-171 (c)).
These proceedings do not involve a nomination petition.
267 Ga. 177, 178 (476 SE2d 587) (1996), this application is hereby TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/09/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.